Citation Nr: 1209987	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1966 to October 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In September 2010, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2010, the Board remanded these claims to provide the Veteran a new examination.  In pertinent part, the Board instructed the examiner to consider the Veteran's reports of noise exposure in service to high frequency noise and static while wearing headsets and to airplane noise while participating in flight missions, and to take into account the Veteran's report of continuity of symptoms since service.  Subsequently, the Veteran was afforded an examination in November 2010.  Upon review of the claims folder and medical literature, and evaluation of the Veteran, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of acoustic trauma.  The examiner cited to the examination reports at service induction and separation reflecting hearing within normal limits, and the lack of reports of either hearing loss or tinnitus in the service treatment records.  The examiner also indicated that the Veteran's current audiometric configuration 40 years after service was not consistent with acoustic trauma as the characteristic "noise notch" was not present in either ear.  It was noted that there was asymmetry between the two ears which was not consistent with noise induced hearing loss.  Specifically as to the right ear, there was a trough configuration and was the suspect ear at previous audiological evaluations.  The examiner stated that although the Veteran listened to Morse code via electrostatic headphones conceding his noise exposure to a maximum output of 93-100db SPL of noise, there was no evidence of its effects today.  The examiner also indicated that possible hereditary factors could not be ruled out as well as aging effects.  As to tinnitus, the examiner noted that the Veteran was unable to connect its onset to a particular event during service and there was no indication of such in the service treatment records.  It was further noted that the Veteran's predominant complaint of tinnitus was always in regards to the right ear which is the ear that was evaluated but there has never had an official diagnosis, and the audiometric configuration of the right ear was not consistent with noise induced hearing loss. 

The Board finds that this opinion is not adequate, especially in light of its previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  While the examiner acknowledged that acoustic trauma was conceded as to noise from headphones and the examiner attributed a maximum output of noise, he did not consider in his opinion that the Veteran had also been exposed to airplane noise.  The Board observes that acoustic trauma due to exposure to both headphones airplane noise in service is conceded.  The examiner also did not take into account the Veteran's statement that he has had hearing loss and tinnitus since service.  See April 2007 Notice of Disagreement.  Furthermore, the examiner was unclear whether the Veteran had bilateral tinnitus or only tinnitus in the right ear. 

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

As noted herein, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner had brought his expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current  hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Notably, the examiner was asked to concede noise exposure, a point which, while noted, was not adequately discussed or considered by the VA examiner based upon the rationale contained in the examination report.  He only conceded noise exposure to a certain degree, from headphones, but did not consider exposure to airplanes.  

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, another examination should be provided for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss.  On examination, the examiner should determine whether the Veteran currently has right ear tinnitus or bilateral tinnitus, and whether such disability is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion on the following: 

(i)  Is any current hearing loss disability at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  

(ii)  Does the Veteran have right ear tinnitus or bilateral tinnitus?

(iii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner must comment on the Veteran's report regarding the onset of his tinnitus during service.

The examiner must provide a rationale for the opinions expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


